Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
David A. Stebbins appeals the district court’s order granting EduCap, Inc.’s summary judgment motion on his claims under the Americans with Disabilities Act, 42 U.S.C. § 12203 (2012), and for malicious prosecution under Arkansas law. We have reviewed the record and find no reversible error. Accordingly, we affirm the district court’s order. Stebbins v. EduCap, Inc., No. 1:14-cv-00961-CMH-TCB, 2014 WL 7845769 (E.D.Va. Dec. 23, 2014). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the' decisional process.

AFFIRMED.